Citation Nr: 0532909	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
schizophrenia, residual type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. J.,  MD


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1995 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision in May 1995 granted the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for schizophrenia and assigned an evaluation of 50 
percent.  The Board remanded the case to the RO in March 2001 
and in September 2003 for procedural reasons and for further 
development of the evidence.  While the case was in remand 
status, a rating decision in May 2005 by the VA Appeals 
Management Center (AMC) assigned an evaluation of 70 percent 
for schizophrenia, residual type, effective August 24, 1994, 
the date of claim for increase.  The appellant has not 
withdrawn his claim on appeal for an increased evaluation for 
his service connected psychiatric disability, and so the 
Board will proceed to decide his appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a veteran generally will be presumed 
to be seeking the maximum benefit allowed by law and 
regulation).

FINDING OF FACT

For the entire appeal period, schizophrenia, residual type, 
has precluded the veteran from securing and following a 
substantially gainful occupation.  


CONCLUSION OF LAW

Entitlement to a schedular evaluation of 100 percent for 
schizophrenia, residual type, is warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.16(c), § 4.132, Diagnostic 
Code 9205 (1996); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
An effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9205, pertaining to schizophrenia, residual type, and a 
General Rating Formula for Psychotic 
Disorders provided that an evaluation of 100 percent required 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability and that an evaluation of 70 
percent was warranted for schizophrenia, residual type, with 
lesser symptomatology, such as to produce severe impairment 
of social and industrial adaptability.  

Prior to November 7, 1996, a regulation provided that, in 
cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).    

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9205, pertaining to schizophrenia, residual type, and a 
General Rating Formula for Mental Disorders, provide that a 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating under the revised 
criteria requires total occupational and social impairment, 
due to such symptoms as: Gross impairment and thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

II. Factual Background 

At the RO hearing in April 1996, a VA fee-basis psychiatrist 
who had been treating the veteran since February 1980 
testified that the veteran was unemployable by reason of his 
service-connected psychiatric disability.  (Transcript, page 
20).  In July 2004, this physician, who was still the 
veteran's VA fee-basis psychiatrist, reported that the 
veteran was unable to work due to chronic and severe 
schizophrenia and that his prognosis was very severe.

At a VA psychiatric examination in January 2005, the 
diagnosis on Axis I was schizophrenia, residual type, and no 
other mental disorder was found.  Based on the veteran's 
medical history and a clinical examination, the examining 
psychiatrist stated an opinion that the veteran's service 
connected psychiatric disability prevents him from obtaining 
and maintaining gainful employment. 

The rating decision in May 2005 which granted a schedular 
evaluation of 70 percent but denied a schedular evaluation of 
100 percent for the veteran's schizophrenia also granted 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) on the basis that the veteran's service-
connected psychiatric disability renders him unable to obtain 
and retain substantially gainful employment.  

II. Analysis

As noted above in the Legal Criteria section, the veteran's 
schizophrenia, residual type, may be evaluated for the entire 
appeal period under the rating criteria and regulations which 
were in effect prior to November 7, 1996, because the 
veteran's claim on appeal was pending prior to that date.  
See Kuzma, supra.  The veteran's schizophrenia, residual type 
is his sole compensable service-connected disability.  
Competent medical evidence, consisting of the testimony of a 
VA fee-basis psychiatrist who has treated the veteran during 
the entire appeal period and the opinion of an examining VA 
psychiatrist in January 2005, demonstrates conclusively that, 
for the entire appeal period, schizophrenia, residual type, 
has precluded the veteran from securing and following a 
substantially gainful occupation.  Such being the case, under 
the provisions of 38 C.F.R. § 4.16(c) (1996), the veteran is 
entitled to a schedular evaluation of 100 percent for 
schizophrenia, residual type, under the rating criteria of 
38 C.F.R. § 4.132, Diagnostic Code 9205, and so his appeal 
for that benefit will be allowed.


ORDER

Entitlement to an evaluation of 100 percent for 
schizophrenia, residual type, is granted, subject to 
governing regulations pertaining to monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


